Broyles, C. J.
The accused was convicted, in the criminal court of Atlanta, of operating an automobile on a public highway while under the influence of intoxicating liquor; and his certiorari was overruled. In such a case “it is not necessary for the State to show that the accused was drunk, but it is sufficient if the State *460shows, beyond a reasonable donbt, that the accused was under the influence of some intoxicant as charged, to any extent whatsoever, whether drunk or not.” Austin v. State, 47 Ga. App. 191 (170 S. E. 86). While the evidence in the instant case was weak and largely circumstantial and would have authorized the defendant’s acquittal, it also supported the verdict; and not being wholly circumstantial, and the finding of the jury having been approved by the superior court, this court is without authority to interfere. There is no merit in the single special assignment of error based on the -refusal of the judge to direct a verdict for the accused. Under repeated rulings of the Supreme Court and the Court of Appeals, a refusal to direct a verdict is never error. The judge did not err in overruling the certiorari.

Judgment affirmed.

MacIntyre and Guerry, JJ., concur.